Conlah, J.
Tho action was upon two drafts accepted by the defendant.
*823The making and acceptance of the drafts is admitted, but the defendant alleges there was a conditional acceptance based upon the completion of certain work by the drawers of the draft before they should become payable.
This is denied by the plaintiff, who says the acceptance and delivery was unaccompanied by any condition whatever other than at the time of the acceptance the defendant had not the funds wherewith to pay the same.
Upon this conflict the case was submitted to the jury upon a charge which was eminently fair to the defendant, and the jury having determined the issues in favor of the plaintiff, it is not within our province as an appellate tribunal to interfere with that determination, unless something has occurred which operated to the prejudice of the defendant’s rights in the minds of the jury, and finding no element of the kind in the record before us, it follows that the judgment and order appealed from must be affirmed, with costs.
Judgment and order appealed from affirmed, with costs.
Fitzsimons, Oh. J., and O’Dwyer, J., concur.
Judgment and order affirmed, with costs.